Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00796-CV

                                      Jane G. GARCIA,
                                          Appellant

                                               v.

                                   Daniel Muñiz GARCIA,
                                          Appellee

                  From the County Court at Law No. 2, Webb County, Texas
                            Trial Court No. 2017FLB001496-C3
                        Honorable Victor Villarreal, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the portion of the Final Decree of
Divorce that determines and divides the marital estate is REVERSED. The remainder of the Final
Decree of Divorce is AFFIRMED.

       We REMAND the cause to the trial court for it to receive evidence necessary to find what
property comprises the marital estate and render a just and right division of the community
property.

       Costs of court for this appeal are taxed against Daniel Muñiz Garcia.

       SIGNED June 23, 2021.


                                                _____________________________
                                                Patricia O. Alvarez, Justice